UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4786



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


VERNON A. COLLINS,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
87-338-HAR)


Submitted:   March 14, 2005                 Decided:   January 10, 2006


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sarah S. Gannett, Staff
Attorney, Baltimore, Maryland, for Appellant.    Allen F. Loucks,
United States Attorney, Jonathan M. Mastrangelo, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vernon A. Collins appeals his thirty-five year sentence,

imposed after we remanded in part his appeal from an order denying

his motion under former Fed. R. Crim. P. 35.

          We   determined   that   Collins’s   two   convictions   and

sentences under 18 U.S.C. § 922(g) (1982) violated the rule in

United States v. Ball, 470 U.S. 865 (1985).     See United States v.

Collins, 2005 WL 857231 at *1 (4th Cir. 2004).          We therefore

directed the district court to vacate one of Collins’s convictions

and resentence him consistent with our opinion.

          On resentencing, Collins moved the district court to

reconsider whether he should receive a sentence enhancement under

18 U.S.C. § 924(e) (1982).      Collins argued he did not have three

requisite predicate convictions because he had been unlawfully

denied access to an attorney during a juvenile waiver proceeding

for one of the offenses, in violation of Gideon v. Wainwright, 372

U.S. 335 (1963).     The district court denied Collins’s motion

because it found it was constrained by our mandate not to consider

this issue.

          “Few legal precepts are as firmly established as the

doctrine that the mandate of a higher court is ‘controlling as to

matters within its compass.’”    United States v. Bell, 5 F.3d 64, 66

(4th Cir. 1993) (quoting Sprague v. Ticonic Nat’l Bank, 307 U.S.

161, 168 (1939)).   That is, a district court must abide by the


                                 - 2 -
mandate of an appeals court and may not consider questions resolved

by that mandate.    Bell, 5 F.3d at 66.     When a district court

engages in further proceedings related to the matter resolved by

the appellate court, the district court must follow both the letter

and the spirit of the mandate, taking into account the appellate

court’s opinion and the circumstances it embraces.     Id. at 66-67.

          We conclude the district court did not err when it found

that our mandate prevented it from reconsidering Collins’s § 924(e)

enhancement.   We also conclude that Collins’s argument does not

meet an exception to the mandate rule.    Id. at 67.    Collins has

failed to establish that the right to collaterally attack his state

convictions during federal sentencing based on lack of counsel did

not exist at the time of his sentence.   See Burgett v. Texas, 389

U.S. 109 (1967); United States v. Tucker, 404 U.S. 443 (1972).   Nor

was his sentence affected by Blakely v. Washington, 542 U.S. __,

124 S. Ct. 2531 (2004).

          Accordingly, we affirm Collins’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                            AFFIRMED




                              - 3 -